Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s amendment filed has 2/1/2021 been received and entered.  Claims 1, 4 and 7 have been amended, claims 2-3, 5-6, 8-9, 24-57 have been cancelled. 
Claims 1, 4, 7, 10-23 are pending.

Election/Restriction
Applicant’s election without traverse of the species of frequency of genetic variants from claim 10 and blood samples from claim 22 in the reply filed on 2/1/2021 is acknowledged.
The amendments to the claims are noted, and upon initial search and review of the guidance of the specification, it does not appear to be an undue burden to examine all the species recited in the claims.  For example, with the election of blood samples as a species, it is noted that cfDNA is present in that source.  Accordingly, the restriction requirement has been withdrawn.
In light of claim amendments, Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Priority
This application filed 10/27/2017 is a Continuation of PCT/US2016/030301 filed 4/29/2016, which claims benefit to US provisional application 62/155755 filed 5/1/2015.
Applicants noted that the present application is filed as a continuation, not a 371 National stage filing.  Upon review of the ADS information, the summary above has been corrected to reflect Applicant’s comments.

Information Disclosure Statement
The six information disclosure statements (IDSs) submitted on 11/14/2018 and 2/3/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  See for example paragraph [000136] lisitng several patents.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is ‘a genetic analyzer’ to provide for ‘sequence reads’ in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the nucleic acid sequencer.” and [00091] which teaches “The output of a sequencer, e.g., sequence reads, can be thought of as a received signal. Bioinformatic processing can be thought of as a receiver that decodes the received signal to produce a transmitted message, e.g., a nucleotide sequence or sequences.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



“ The term "diagnostic confidence indication" as used herein generally refers to a representation, a number, a rank, a score, a degree or a value assigned to indicate the presence of one or more genetic variants and how much that presence is trusted. A diagnostic confidence indication may be indicative of a probability of identifying one or more genetic variations in a biological sample of the subject. For example, the representation can be a binary value or an alphanumeric ranking from A-Z, among others. In yet another example, the diagnostic confidence indication can have any value from 0 to 100, among others. In yet another example, the diagnostic confidence indication can be represented by a range or degree, e.g., "low" or "high", "more" or "less", "increased" or "decreased". A low diagnostic confidence indication indicate that a detected genetic variant may be noise (e.g., that the detected presence of the genetic variant cannot be trusted too much). A high diagnostic confidence indication means that, for a detected genetic variant, the genetic variant is likely to exist. In some instances, a result may be untrusted if its diagnostic confidence indication is under 25-30 out of 100. 

And more generally for the use at [00080] that:
“In some instances, the diagnostic limit may be lower than the detection limit. Using methods and systems described herein, a genetic variant(s) present in an amount at or below the detection limit may be positively called at a predetermined level of confidence (e.g., at least 80%, 90%, or 95% confidence), even when the genetic variant(s) is present at or below a detection limit.”

These are not terms of art, and given only the generalized guidance for the term, it appears to be a relative term which renders the claim indefinite.  The term "diagnostic confidence indication" is not defined by the claim, and while the specification indicates how it is used, it does not provide a specific standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 7, 10-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 has been amended and is still generally directed to a method of analyzing a disease state of a subject by analyzing sequence reads at different time points, where the variant/mutation is associated with a disease stat and used for diagnosis.  More specifically, the claims are directed to obtaining sequence reads form an analyzer following a computer implemented method where the two time point sequences are analyzed for their presence and/or change.  Dependent claims set forth physical limitations that the sample analyzed, blood, and that the nucleic acid analyzed represents cfDNA, and further details on the analysis of the reads data that is obtained.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method that is used to obtain sequence read data and instructions for analysis.

“Co-variate detection may increase the probability, likelihood, and/or confidence 
that a variant is accurately detected. For co-variate genetic variants, the presence of one genetic variant is associated with the presence of one or more other genetic variants. Based on the detection of a co-variate genetic variation, it may be possible to infer the presence of an associated co-variate genetic variation, even where the associated genetic variation is present below a detection limit. Alternately, based on the detection of a co-variate genetic variation, the diagnostic confidence indication for the associated genetic variation may be increased. Further, in some instances where a co-variate variant is detected, a detection threshold for a co-variate variant detected below a detection limit may be decreased. Non-limiting examples of co-variate variations or genes include: driver mutations and resistance mutations, driver mutations and passenger mutations. As specific example of co-variants or genes is EGFR L858R activating mutation and EGFR T790M resistance mutation, found in lung cancers. Numerous other co- variate variants and genes are associated with various resistance mutations and will be recognized by one having skill in the art.”

In all, the practice of the analysis steps considered to be the judicial exception appear to be steps that one can perform in one’s mind, like the recognition of co-variants or genes is EGFR L858R activating mutation and EGFR T790M resistance mutation found in lung cancers or as stated in the specification other co- variate variants and genes are associated with various resistance mutations and will be recognized by one having skill in the art (see paragraph [000101]).
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have the additional element of obtaining sequence reads by known conventional means, and the judicial exception does not appear to be a practical application of sequencing, rather analysis of the data obtained.  The claims do not have an additional element that follows the judicial exception, and provided the instruction to use the correlation as a diagnosis of the patient if one is identified.  This judicial exception requires steps recited at high level of generality and in implementation with a computer are instructions that are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims encompasses additional elements and are found to be the steps of obtaining sequence data.  See for example the general guidance at [00086] for the term "DNA sequencing system" and the general guidance that effectively any sequencing technique can be used to provide the data.  As such, the claims do not provide for any additional element to consider under step 2B that appears to be significantly more.  With respect to the use of a computer for the analysis it is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] 
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 1, 4, 7, 10-23 do not recite something significantly different than a judicial exception.   Claims 1, 4, 7, 10-23 are directed towards a method of receiving sequence data and comparing the data to identify sequences that can be correlated to diagnosis.  Dependent claims set forth additional steps which 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
The closest art of record appears to be US 2014/100121 A1 (Lo et al) (April 2014) which provides the basis steps of the method as claimed for teaching for the assessment of cfDNA  Lo et al. teach A method to detect one or more genetic variations and/or amount of genetic variation in a subject ( at paragraphs [0007]-[0009], [0047]) the method comprising: (a) sequencing nucleic acid molecules in a cfDNA sample of the subject with a genetic analyzer to generate a first set of sequence reads at a first time point; (paragraphs [0010], [0059], [0065]: obtaining sequence tags (i.e. reads) from a plurality of DNA fragments in a 
Further, it is noted that in light of the guidance of the specification the principle underlying present claim 1 is the repetition of sequencing experiments in order to distinguish noise or sequencing errors from mutations actually found in a sequence. This is of course the underlying principle when performing measurements in, e.g., duplicate or triplicate in order to increase accuracy, which is done, or should be done, on a routine basis in actually all experimental set ups when performing biological experiments.  For example, WO 2014/149134 A2 (Sept 2014) discloses detecting copy number variation comprises (a) sequencing extracellular polynucleotide from a bodily sample from a subject, where each of the extracellular polynucleotide generate sequencing reads, (b) filtering out reads 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Joseph Woitach/Primary Examiner, Art Unit 1631